Exhibit BEAZER HOMES USA, INC. EMPLOYEE BONUS PLAN 1.Effective Date; Purpose of Plan. 1.1Effective Date.Beazer Homes USA, Inc. and its wholly-owned subsidiaries (the “Company”) adopt this Discretionary Employee Bonus Plan (the “Plan”) effective for fiscal year 2007 and future fiscal years. 1.2Purpose.The Plan is a component of the Company’s overall strategy to pay its employees for performance.The purposes of the Plan are to attract and retain top performing employees, motivate employees by tying compensation to performance, and reward exceptional performance that supports overall company objectives. 2.Administration of the Plan. 2.1Administrator.The Plan will be administered by the Compensation Committee of the Company’s Board of Directors (the “Committee”); provided, however, that the Committee may delegate to any officer or officers of the Company the responsibility (in whole or in part) for Plan administration with respect to participants who are not executive officers of the Company. 2.2Powers of the Committee.The interpretation and construction of the Plan and the adoption of rules and regulations for administering the Plan will be made by the Committee.The Committee will have all powers and discretion necessary or appropriate to administer the Plan and to control its operation, including, but not limited to, the power to (i) determine which employees will be granted awards, (ii) prescribe the applicable period, terms and conditions of bonuses, (iii) determine whether awards will be paid in cash or by the issuance of an equity-based instrument pursuant to the Company’s 1999 Stock Incentive
